


FIRST AMENDMENT
TO
SHOPPING CENTER PURCHASE AGREEMENT


TIIIS FIRST AMENDMENT TO SHOPPING CENTERS PURCHASE AGREEMENT
("Amendment'') is made as of January 22, 2014, by and between WAYNESBORO PLAZA,
LLC, a Virginia limited liability company, and STAUNTON PLAZA, LLC, a Virginia
limited liability company (each individually, and together collectively,
"Seller"), and THE PHILLIPS EDISON GROUP LLC, an Ohio limited liability company
(''Purchaser").
RECITALS :
A.    Seller, as Seller, and Purchaser, as Purchaser, are parties to that
certain Shopping Centers Purchase Agreement dated December 18, 2013 ("Agreement'
with respect to the Waynesboro Plaza Shopping Center and the Staunton Plaza
Shopping Center, located in Staunton, Virginia as more particularly described in
the Agreement.
B.    Seller and Purchaser desire to amend the Agreement as more particularly
set forth below.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged, the parties agree as follows:
1.
Capitalized terms used in this Amendment not otherwise defined herein shall have
the meanings when used herein ascribed to such terms in the Agreement.

2.
This Amendment shall constitute Purchaser's notice to Seller pursuant to Section
3.4 of the Agreement that Purchaser is satisfied with or hereby waives
satisfaction of the Physical/Financial Review Condition as of the date of this
Amendment, and the parties shall proceed to Closing, subject to satisfaction or
waiver of the Loan Assumption Condition, the Estoppel Condition, Purchaser's
satisfaction with Survey and Title pursuant to Section 3.6 of the Agreement, and
the other applicable provisions of the Agreement.

3.
Seller and Purchaser acknowledge that the inspection Period expires on January
23, 2014, however, Purchaser shall have until February 3, 2014 to deliver Title
and Survey Objections to Seller in accordance with Section 3.6 of the Agreement,
and Section 3.6 shall be deemed modified accordingly.

4.
Seller and Purchaser agree that an escrow shall be established at Closing in the
amount of Two Hundred Thousand Dollars ($200,000.00) (the "Five Guys Escrow"),
which may be drawn monthly by Purchaser after Closing (i) in the amount of
$8,000 for each month following the expiration of the Five Guys lease at
Staunton Plaza or the earlier failure of Five Guys to pay rent or other charges
thereunder, for payment of full minimum rental and all so-called "triple net''
charges ("Recoveries") for the Five Guys leased space, until the date that a
replacement tenant acceptable to Purchaser in its sole discretion (a
"Replacement Tenant') has commenced paying rent and Recoveries or until the Five
Guys Escrow is exhausted, whichever first occurs, and (ii) to pay all leasing
commissions and all tenant improvement costs, lease buyouts, moving and other
tenant allowances and any other tenant inducements (collectively, "Tenant
Inducements")required under a lease with a Replacement Tenant for the Five Guys
leased space, as and when the same shall be due. Any funds remaining in the Five
Guys Escrow at the time a Replacement Tenant has commenced paying rent and
Recoveries, shall be paid to Seller. Notwithstanding anything contained above to
the contrary, in the event a Replacement Tenant enters into

a lease requiring payment of a minimum rental charge that is less than the
minimum




--------------------------------------------------------------------------------




rental due under the Five Guys lease (a "Replacement Tenant Shortfall"), within
ten (10) business days after the Replacement Tenant commences payment of rent
and Recoveries, Seller and Purchaser shall "true-up" the Five Guys Escrow, the
Replacement Tenant Shortfall shall be released to Purchaser in an amount equal
to the monthly Replacement Tenant Shortfall amount multiplied by the number of
months remaining in the five (5) year period measured from the Closing Date, and
the balance of the Five Guys Escrow shall be paid to Seller. The provisions of
this Section 4 shall survive the Closing and shall be evidenced by a separate
Escrow Agreement to be entered into by Purchaser and Seller at Closing. The
maximum liability of Seller with respect to rent. leasing commissions and Tenant
Inducements for the premises currently leased by Five Guys shall be limited to
the amount of the Five Guys Escrow.
5.    Except to the extent modified by this Amendment. the Agreement is hereby
Agreement is hereby reinstated, restated and republished in its entirety and
shall be deemed to be in full force and effect. This Amendment may be executed
in multiple counterparts, each of which, when taken together, shall be deemed
one and the same original. Executed copies of this Amendment may be delivered
between the parties via electronic mail. This Amendment and the exhibits
attached hereto sets forth fully and completely the agreement between the
parties in connection with the subject matter of the Amcmdmen1; there are no
written or oral agreements between the parties relating to this Amendment that
are not expressly set forth herein and this Amendment supersedes all prior oral
or written agreements relating to this Amendment In the event that any of the
terms, conditions and provisions of this Amendment shall conflict with any of
the terms, conditions or provisions of the Agreement, the provisions of this
Amendment shall be controlling. This Amendment and the terms, conditions and
provisions hereof shall be binding and inure to the benefit of the parties
hereto and their respective successors and assigns.


[Signatures on following pages]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Purchaser has executed this Amendment as of the day and year
first above written.
PURCHASER:
THE PHILLIPS EDISON GROUP LLC,
an Ohio limited liability company


By: PHILLIPS EDISON LIMITED PARTNERSHIP,
a Delaware limited partnership,
Managing Member
By: PHILLIPS EDISON & COMPANY, INC.,
a Maryland corporation,
General Partner
                
By: /s/ Robert F. Myers
Name: Robert F. Myers
Its: President




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller has executed this Amendment as of the day and year
first
above written.


SELLER:
WAYNESBORO PLAZA, LLC,
a Virginia limited liability company
By: /s/ Roland R. Guyot
Name: Roland R. Guyot
Title: Member


By: /s/ Stephen B. Swartz
Name: Stephen B. Swartz
Title: Member




STAUNTON PLAZA, LLC,
a Virginia limited liability company
By: /s/ Roland R. Guyot
Name: Roland R. Guyot
Title: Member


By: /s/ Stephen B. Swartz
Name: Stephen B. Swartz
Title: Member








